       Case 4:19-cr-00087-BMM Document 59 Filed 10/05/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 CR 19-87-GF-BMM

                        Plaintiff,

           vs.
                                           ORDER
 JOHN THOMAS AZURE,

                        Defendant.



      Upon unopposed motion of the United States, and for good cause shown, IT

IS ORDERED the United States= motion to allow Dr. Ryan Nybo to testify via

video at the competency hearing scheduled for October 28, 2020 at 3:00 p.m. is

GRANTED.

      DATED this 5th day of October, 2020.
